UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Douglas G. Hess, President Advisors Series Trust c/o U.S. Bancorp Fund Services, LLC 777 East Wisconsin Avenue, 5th Floor Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: September 30, 2014 Date of reporting period: March 31, 2014 Item 1. Reports to Stockholders. Alpha Defensive Alternatives Fund Class I ACDEX Alpha Opportunistic Alternatives Fund Class I ACOPX SEMI-ANNUAL REPORT March 31, 2014 To the shareholders of the Alpha Defensive Alternatives Fund: Thank you for your support of the Alpha Capital Funds.Alpha Capital Funds Management, LLC (“Alpha Capital”) has been managing daily-liquid alternative fund-of-funds investment strategies for more than five years in separate account structures and over three years in a mutual fund format.We are pleased to report that the Alpha Defensive Alternatives Fund (the “Fund”) had net assets of $33.4 million as of March 31, 2014.The Fund underwent a name change effective January 28, 2014 and is now called the Alpha Defensive Alternatives Fund (formerly the Alpha Defensive Growth Fund).The Fund’s investment objective is to seek to achieve capital preservation.In pursuing its objective, the Fund looks to emphasize absolute (positive) returns and low volatility across all market cycles. Performance The Fund posted a gain of 2.21% net of fees for the six-month period from September 30, 2013 to March 31, 2014.This performance trailed the HFRI Fund of Funds Composite Index, which returned 4.19% over the period, but exceeded the Barclays Capital U.S. Aggregate Bond Index return of 1.70%.Although we were disappointed with our performance relative to the HFRI Fund of Funds Composite Index over the six-month period, we are pleased that we have achieved positive returns for our shareholders.Many hedge funds had strong returns in the fourth quarter of 2013, buoyed by rising equity markets.The defensive nature of the strategy was detrimental to relative performance during the period, as the Fund does not have significant exposure to equity markets.However, the Fund posted a gain of 0.10% in March 2014, when the HFRI Fund of Funds Composite Index declined -0.96%, and the defensive positioning has been additive in the volatile markets during the first quarter of 2014.We are pleased with our positive absolute performance.Please see the table below for results compared to broad market indices: Average Annual Total Returns as of 03/31/2014 Annualized Returns Inception (1/31/2011) to 6 Months YTD 1 Year 3/31/2014 Alpha Defensive Alternatives Fund (ACDEX) 2.21% 1.11% -0.68% 2.17% HFRI Fund of Funds Composite Index 4.19% 0.50% 5.98% 2.47% Barclays Capital U.S. Aggregate Bond Index 1.70% 1.84% -0.10% 3.65% Gross Expense Ratio 2.83%, Net Expense Ratio 2.75%.The Advisor has contractually agreed to waive fees through January 27, 2015. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 3 Portfolio Changes and Performance Attribution During the most recent six-month period ending March 31, 2014, we made several changes to our underlying funds, including eliminating our position in iShares Gold Trust at the end of 2013.We invest in gold as an indirect hedge rather than as an opportunistic investment, and we believe that it functions effectively as a potential hedge against downside volatility over a full market cycle.However, gold had a maximum drawdown in excess of 20%, and we believe that it is too volatile for the Fund.We continue to use the John Hancock Absolute Return Currency Fund as a hedging position in the Fund. We initiated a position in an underlying distressed credit fund, Avenue Credit Strategies Fund, during the period as well.We believe that the distressed debt asset class has alpha potential and we think very highly of Avenue Capital Group’s abilities in this space.Additionally, we removed BlackRock Emerging Markets Long/Short Equity Fund and replaced the allocation with the more globally focused BlackRock Global Long/Short Equity Fund, which is run by the same quantitative group within BlackRock, Inc.Lastly, we chose to eliminate TFS Market Neutral Fund during the period, as performance has been disappointing given the high fees.We believe their alpha advantage has eroded over time with more entrants into the space. The underlying strategies that added most to performance for the period were funds with positive correlation to equity markets, such as Westwood Income Opportunity Fund and DWS RREEF Global Infrastructure Fund.Our nontraditional underlying bond funds, Osterweis Strategic Income Fund and Avenue Credit Strategies Fund, also added value.iShares Gold Trust was the primary detractor from returns over the period, followed by our position in John Hancock Absolute Return Currency Fund.Given the positive markets, we expect our hedging positions to be net detractors.Our position in an underlying fund we liquidated, TFS Market Neutral Fund, also had a negative impact on performance. Capital Markets Review The fourth quarter saw equities continue their streak of high performance and low volatility.The S&P 500® Index finished the quarter up 10.5%, leading to a 2013 total return of 32.4%.Meanwhile, volatility remained well below the 10-year average level.While there are still concerns among some investors about the speed and strength of the global recovery, the returns in the U.S. equity market point to continued positive investor sentiment, and key U.S. economic indicators such as housing and unemployment are improving.Although there was a partial government shutdown in October after Congress was unable to come to an arrangement on the debt ceiling, effects on the markets were short lived.Similarly, the announcement that the Federal Reserve (the “Fed”) would begin tapering the Quantitative Easing (“QE”) program from $85B to $75B per month did not have a prolonged effect on the markets, and equities were sharply higher by year end.The MSCI ACWI ex U.S. Index returned 4.8% in the last three months of the year, which was a strong return despite underperforming the S&P 500® Index.Europe broadly pulled out of a 4 recession, and markets in the peripheral countries did particularly well.Unlike developed equities, emerging markets equities struggled (up 1.8%, as measured by the MSCI Emerging Markets Index).Concerns about China’s banking system, coupled with outflows from investors who had previously invested in emerging markets to chase yield, caused emerging markets to lag developed equities.The Barclays U.S. Aggregate Bond Index was down -0.1% for the quarter due to a modest rise in interest rates.Meanwhile, high yield securities fared better as the Merrill Lynch High Yield Master II Index posted a gain of 3.5%. Similarly, most markets finished the first quarter of 2014 with positive returns.Although markets showed signs of increased volatility during the first quarter, volatility nonetheless remains low from a historical standpoint.The S&P 500® Index continued its positive streak with a 1.8% return during the first three months of 2014.While real assets such as global real estate investment trusts (REITs) and commodities trailed equities in 2013, the reverse was true in the first quarter of 2014 as the FTSE/EPRA NAREIT Index posted a 3.8% gain and the Dow Jones-UBS Commodity Index returned 7.0%.International equity markets trailed the U.S., although results varied across countries.The MSCI ACWI ex U.S. Index returned 0.5%.Emerging markets were down, with the MSCI Emerging Markets Index returning -0.4%, although results were mixed among the BRICs – Brazil, Russia, India, and China.Interest rates decreased during the quarter, boosting returns for fixed income.The Barclays U.S. Aggregate Bond Index rose 1.8%, slightly beating the S&P 500® Index return, as Treasuries posted gains and spreads narrowed in the investment grade corporate credit market. Outlook Despite a brief pullback in markets during January 2014, U.S. investors displayed confidence in equities and the S&P 500® Index continued its streak of positive performance in the fourth quarter of 2013 and the first quarter of 2014.Investors appear to anticipate improved economic growth in the U.S. in 2014.If these expectations are met, markets could continue to appreciate throughout 2014.There are many risks, however.While governments across the world have reduced the risks of a global recession through loose monetary policy, this will likely be followed by higher interest rates as organizations like the Fed wind down their stimulus programs.Unrest in the Eastern Europe, the weak condition of European banks, or disappointing news in the U.S. economic recovery could all have an impact on capital markets.That being said, in our opinion, pullbacks are healthy for markets in the long run, despite causing short term pain to investors who are aggressively positioned.Alpha Capital believes that a defensive posture continues to be appropriate – a sentiment which is echoed by many of our underlying fund managers, who are building cash reserves and reducing net market exposure. Our firm’s philosophy is that a portfolio with diversified asset classes and strategies should aim to protect investors from downturns while offering the potential for capital appreciation in many different market environments.The Fund is specifically 5 designed to provide investors with exposure to numerous asset classes and investment strategies, with the expectation that some managers should perform well at any given time in an effort to help others who are not.Although a portfolio of 60% equities and 40% bonds has worked well over the past decade, we firmly believe that this is unsustainable and that diversifying away from these two pillars is crucial.The Fund offers diversifiers from core fixed income such as unconstrained bond strategies with negative duration and long-short credit strategies as well as arbitrage and market neutral strategies.We have been pleased with our performance over the past fiscal year and remain committed to our philosophy and the Fund. Thank you for your continued confidence in Alpha Capital Funds Management, LLC. Regards, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds.The Funds will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds.Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.Investments in asset backed securities include additional risks that investors should be aware of such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments.The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities.The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds.Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors.The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks.These risks, in certain cases, may be greater than the risks presented by more traditional investments. 6 Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities.Quasar Distributors LLC is also the distributor for the Osterweis Strategic Income Fund. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market.A positive alpha of 1.0 means the fund has outperformed its benchmark index by 1%, adjusted for the risk taken (as measured by beta).Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. The Barclays Capital U.S. Aggregate Bond Index is a broad based-benchmark that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS and CMBS.The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds.Funds included in the index invest with multiple managers through funds or managed accounts.The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio.A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The S&P 500 Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States.The stocks included in the S&P 500 are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Morgan Stanley Capital All Country World ex U.S. Index (MSCI ACWI ex U.S.) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets, excluding the United States.The MSCI ACWI consists of 43 country indexes comprising 23 developed and 21 emerging market country indexes. The Morgan Stanley Capital Emerging Markets Index is a capitalization weighted benchmark of foreign common stocks.The index is an aggregate of 21 individual country indices that collectively represent many of the major emerging markets countries. The Dow Jones-UBS Commodity Index is composed of futures contracts on physical commodities.Unlike equities, which typically entitle the holder to a continuing stake in a corporation, commodity futures contracts normally specify a certain date for the delivery of the underlying physical commodity.In order to avoid the delivery process and maintain a long futures position, nearby contracts must be sold and contracts that have not yet reached the delivery period must be purchased.This process is known as “rolling” a futures position. The Merrill Lynch High Yield Master II Index tracks the performance of below investment grade U.S. dollar-denominated corporate bonds publicly issued in the U.S. domestic market. The FTSE/EPRA NAREIT Index is designed to present investors with a comprehensive family of REIT performance indexes that span the commercial real estate space across the U.S. economy, offering exposure to all investment and property sectors.In addition, the more narrowly focused property sector and sub-sector indexes provide the facility to concentrate commercial real estate exposure in more selected markets. You cannot invest directly in an index. Absolute return strategies are not intended to outperform stocks and bonds during strong market rallies.An absolute return fund may not achieve its goals and may underperform during periods of stong positive market performance. 7 Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 8 To the shareholders of the Alpha Opportunistic Alternatives Fund: Thank you for your support of the Alpha Capital Funds.Alpha Capital Funds Management, LLC (“Alpha Capital”) has been managing daily-liquid alternative fund-of-funds investment strategies for more than five years in separate account structures and over three years in a mutual fund format.We are pleased to report that the Alpha Opportunistic Alternatives Fund (the “Fund”) had net assets of $55.7 million as of March 31, 2014.The Fund underwent a name change effective January 28, 2014 and is now called the Alpha Opportunistic Alternatives Fund (formerly the Alpha Opportunistic Growth Fund).The objective of the Fund is to seek to achieve long-term capital appreciation.In pursuing its objective, the Fund looks to emphasize risk-adjusted returns and lower volatility when compared to broad-based equity market indices. Performance The Fund posted a gain of 4.74% net of fees for the six-month period from September 30, 2013 to March 31, 2014.This performance beat the HFRI Fund of Funds Composite Index, which returned 4.19% over the period, yet trailed the S&P 500® Index, which returned 12.51%.We remain ahead of our primary benchmark, the HFRI Funds of Funds Composite Index, since the inception of the Fund and have been very pleased with performance.In rising equity markets such as this, we expect to trail the S&P 500® Index due to the hedged nature of our strategy but we are pleased with the amount of upside return we captured over the period.Please see the table below for results compared to broad market indices: Average Annual Total Returns as of 03/31/2014 Annualized Returns Inception (1/31/2011) to 6 Months YTD 1 Year 3/31/2014 Alpha Opportunistic Alternatives Fund (ACOPX) 4.74% 1.72% 5.05% 3.10% HFRI Fund of Funds Composite Index 4.19% 0.50% 5.98% 2.47% S&P 500® Index 12.51% 1.81% 21.86% 15.09% Gross Expense Ratio 2.70%, Net Expense Ratio 2.80%.The Advisor has contractually agreed to waive fees or recoup expenses through January 27, 2015. Performance data quoted represents past performance; past performance does not guarantee future results.The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost.Current performance of the fund may be lower or higher than the performance quoted.Performance data current to the most recent month end may be obtained by calling 1-877-925-7422. 9 Portfolio Changes and Performance Attribution During the six-month period from September 30, 2013 to March 31, 2014, we made three underlying fund changes.We added AllianceBernstein Select U.S. Long/Short Portfolio during the fourth quarter.The fund should provide good diversification for our long-standing position in Robeco Boston Partners Long/Short Equity Fund.Additionally, we eliminated Wasatch Emerging Markets Small Cap Fund although we maintained our allocation to Wasatch Frontier Emerging Small Countries Fund.We also replaced our master limited partnership (“MLP”) strategy, Advisory Research MLP & Energy Income Fund, with Goldman Sachs MLP Energy Infrastructure Fund, which holds no debt and has the ability to invest heavily in non-benchmark MLP names. Our underlying fund managers performed very well over the six-month period.Distressed debt underlying fund, Third Avenue Focused Credit Fund, was the top contributor to returns, followed by Wasatch Frontier Emerging Small Countries Fund.Equity-focused mutual funds, Grandeur Peak Global Opportunities Fund, Weitz Partners III Opportunity Fund, and Hotchkis & Wiley Value Opportunities Fund, also added value.As expected with the S&P 500® Index up 12.5% for the period, our position in PIMCO StocksPLUS AR Short Strategy Fund, which we employ as a hedge against market declines, was the top detractor.Additionally, our position in iShares Gold Trust had a negative impact on the Fund.It is important to note that gold functions as an indirect hedge against many of the positions in our portfolio; we are not tactical investors in the metal.Gold has performed well over time as a hedge against our positions and we maintain an allocation to the metal. Capital Markets Review The fourth quarter saw equities continue their streak of high performance and low volatility.The S&P 500® Index finished the quarter up 10.5%, leading to a 2013 total return of 32.4%.Meanwhile, volatility remained well below the 10-year average level.While there are still concerns among some investors about the speed and strength of the global recovery, the returns in the U.S. equity market point to continued positive investor sentiment, and key U.S. economic indicators such as housing and unemployment are improving.Although there was a partial government shutdown in October after Congress was unable to come to an arrangement on the debt ceiling, effects on the markets were short lived.Similarly, the announcement that the Federal Reserve (the “Fed”) would begin tapering the Quantitative Easing (“QE”) program from $85B to $75B per month did not have a prolonged effect on the markets, and equities were sharply higher by year end.The MSCI ACWI ex U.S. Index returned 4.8% in the last three months of the year, which was a strong return despite underperforming the S&P 500® Index.Europe broadly pulled out of a recession, and markets in the peripheral countries did particularly well.Unlike developed equities, emerging markets equities struggled (up 1.8%, as measured by the MSCI Emerging Markets Index).Concerns about China’s banking system, coupled with outflows from investors who had previously invested in emerging markets to chase yield, caused emerging markets to lag developed equities.The Barclays U.S. Aggregate Bond Index was down -0.1% for the quarter due to a 10 modest rise in interest rates.Meanwhile, high yield securities fared better as the Merrill Lynch High Yield Master II Index posted a gain of 3.5%. Similarly, most markets finished the first quarter of 2014 with positive returns.Although markets showed signs of increased volatility during the first quarter, volatility nonetheless remains low from a historical standpoint.The S&P 500® Index continued its positive streak with a 1.8% return during the first three months of 2014.While real assets such as global real estate investment trusts (REITs) and commodities trailed equities in 2013, the reverse was true in the first quarter of 2014 as the FTSE/EPRA NAREIT Index posted a 3.8% gain and the Dow Jones-UBS Commodity Index returned 7.0%.International equity markets trailed the U.S., although results varied across countries.The MSCI ACWI ex U.S. Index returned 0.5%.Emerging markets were down, with the MSCI Emerging Markets Index returning -0.4%, although results were mixed among the BRICs – Brazil, Russia, India, and China.Interest rates decreased during the quarter, boosting returns for fixed income.The Barclays U.S. Aggregate Bond Index rose 1.8%, slightly beating the S&P 500® Index return, as Treasuries posted gains and spreads narrowed in the investment grade corporate credit market. Outlook Despite a brief pullback in markets during January 2014, U.S. investors displayed confidence in equities and the S&P 500® Index continued its streak of positive performance in the fourth quarter of 2013 and the first quarter of 2014.Investors appear to anticipate improved economic growth in the U.S. in 2014.If these expectations are met, markets could continue to appreciate throughout 2014.There are many risks, however.While governments across the world have reduced the risks of a global recession through loose monetary policy, this will likely be followed by higher interest rates as organizations like the Fed wind down their stimulus programs.Unrest in the Eastern Europe, the weak condition of European banks, or disappointing news in the U.S. economic recovery could all have an impact on capital markets.That being said, in our opinion, pullbacks are healthy for markets in the long run, despite causing short term pain to investors who are aggressively positioned.Alpha Capital believes that a defensive posture continues to be appropriate – a sentiment which is echoed by many of our underlying fund managers, who are building cash reserves and reducing net market exposure. Our firm’s philosophy is that a portfolio with diversified asset classes and strategies should aim to protect investors from downturns while offering the potential for capital appreciation in many different market environments.The Fund is specifically designed to provide investors with exposure to numerous asset classes and investment strategies, with the expectation that some managers should perform well at any given time in an effort to help offset others who are not.Although a portfolio of 60% equities and 40% bonds has worked well over the past decade, we firmly believe that this is unsustainable and that diversifying away from these two pillars is crucial.Currently, the Fund contains diversifiers such as MLPs and distressed debt in addition to long-only and 11 long-short equity strategies.We have been pleased with our performance over the past six months and remain committed to our philosophy and the Fund. Thank you for your continued confidence in Alpha Capital Funds Management, LLC. Regards, Bradley H. Alford, CFA Chief Investment Officer Opinions expressed are subject to change at any time, are not guaranteed should not be considered investment advice. Mutual fund investing involves risk.Principal loss is possible.Because the Funds are “fund of funds”, an investor will indirectly bear the principal risks of the underlying funds.The Funds will bear its share of the fees and expenses of the underlying funds.Shareholders will pay higher expenses than would be the case if making direct investments in the underlying funds.Small-and medium-capitalization companies tend to have limited liquidity and greater price volatility than large capitalization companies.Investments in foreign securities involve greater volatility and political, economic and currency risks and differences in accounting methods.These risks are greater for emerging markets.Investments in debt securities typically decrease in value when interest rates rise.This risk is usually greater for longer-term debt securities.Investments in lower-rated and non-rated securities present a greater risk of loss to principal and interest than higher-rated securities.The underlying funds may engage in short sales, which could result in such a fund’s investment performance suffering if it is required to close out a short position earlier than it had intended.Because the funds invest in ETFs, they are subject to additional risks that do not apply to conventional mutual funds, including the risks that the market price of an ETF’s shares may trade at a discount to its net asset value (“NAV”), an active secondary trading market may not develop or be maintained, or trading may be halted by the exchange in which they trade, which may impact a Fund’s ability to sell its shares.Investments in closed-end funds may trade infrequently, with small volume, which may make it difficult to buy and sell shares and the value of funds may be discounted to the value of the underlying securities.The underlying funds may concentrate assets in fewer individual holdings and the volatility of these funds may be higher than more diversified funds.Investments in commodities-related businesses may be more volatile than investments in more traditional businesses based on demand and other factors.The underlying funds may invest in derivatives which involve special risks including correlation, counterparty, liquidity, operational, accounting and tax risks.These risks, in certain cases, may be greater than the risks presented by more traditional investments. Diversification does not assure a profit or protect against a loss in a declining market. References to other mutual funds should not to be interpreted as an offer of these securities.Quasar Distributors LLC is also the distributor for the Hotchkis & Wiley Value Opportunities Fund. Alpha: Alpha measures risk-adjusted performance, factoring in the risk due to the specific security, rather than the overall market.A positive alpha of 1.0 means the fund has outperformed its benchmark index by 1%, adjusted for the risk taken (as measured by beta).Correspondingly, a similar negative alpha would indicate an underperformance of 1%, adjusted for risk. The Barclays Capital U.S. Aggregate Bond Index is a broad based-benchmark that measures the investment grade, U.S. dollar-denominated, fixed rate taxable bond market, including Treasuries, government-related and corporate securities, MBS (agency fixed-rate and hybrid ARM pass-throughs), ABS and CMBS.The U.S. Aggregate Index was created in 1986, with index history backfilled to January 1, 1976. The HFRI Fund of Funds Composite Index is an equal-weighted index that includes both domestic and offshore fund of funds.Funds included in the index invest with multiple managers through funds or 12 managed accounts.The fund of funds manager has discretion in choosing which strategies to invest in for the portfolio.A manager may allocate funds to numerous managers within a single strategy, or with numerous managers in multiple strategies. The S&P 500 Index is a capitalization-weighted index of the prices of 500 large-cap common stocks actively traded in the United States.The stocks included in the S&P 500 are those of large publicly held companies that trade on either of the two largest American stock market exchanges; the New York Stock Exchange and the NASDAQ. The Morgan Stanley Capital All Country World ex U.S. Index (MSCI ACWI ex U.S.) is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed and emerging markets, excluding the United States.The MSCI ACWI consists of 43 country indexes comprising 23 developed and 21 emerging market country indexes. The Morgan Stanley Capital Emerging Markets Index is a capitalization weighted benchmark of foreign common stocks.The index is an aggregate of 21 individual country indices that collectively represent many of the major emerging markets countries. The Dow Jones-UBS Commodity Index is composed of futures contracts on physical commodities.Unlike equities, which typically entitle the holder to a continuing stake in a corporation, commodity futures contracts normally specify a certain date for the delivery of the underlying physical commodity.In order to avoid the delivery process and maintain a long futures position, nearby contracts must be sold and contracts that have not yet reached the delivery period must be purchased.This process is known as “rolling” a futures position. The Merrill Lynch High Yield Master II Index tracks the performance of below investment grade U.S. dollar-denominated corporate bonds publicly issued in the U.S. domestic market. The FTSE/EPRA NAREIT Index is designed to present investors with a comprehensive family of REIT performance indexes that span the commercial real estate space across the U.S. economy, offering exposure to all investment and property sectors.In addition, the more narrowly focused property sector and sub-sector indexes provide the facility to concentrate commercial real estate exposure in more selected markets. You cannot invest directly in an index. Fund holdings and sector allocations are subject to change at any time and should not be considered a recommendation to buy or sell any security.Please refer to the Schedule of Investments for a complete list of holdings. Investment performance reflects fee waivers and in the absence of these waivers, returns would be lower. Must be preceded or accompanied by a prospectus. Quasar Distributors, LLC, Distributor. 13 Alpha Capital Funds EXPENSE EXAMPLE at March 31, 2014 (Unaudited) Shareholders in mutual funds generally incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees, and exchange fees, and (2) ongoing costs, including management fees, distribution and/or service fees, and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds and to compare these costs with the ongoing costs of investing in other mutual funds.The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (10/1/13 – 3/31/14). Actual Expenses The first set of lines of the tables below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.25% per the operating expenses limitation agreement for the Alpha Defensive Alternatives Fund and the Alpha Opportunistic Alternatives Fund. Although the Funds charge no sales load or transaction fees, you may be assessed a fee for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. To the extent the Funds invest in shares of other investment companies as part of their investment strategies, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the example below.The Example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second set of lines of the tables below provides information about hypothetical account values and hypothetical expenses based on each Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), 14 Alpha Capital Funds EXPENSE EXAMPLE at March 31, 2014 (Unaudited), Continued redemption fees, or exchange fees. Therefore, the second set of lines of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 10/1/13 3/31/14 (10/1/13-3/31/14) Actual Defensive Alternatives Fund Opportunistic Alternatives Fund Hypothetical (5% return before expenses) Defensive Alternatives Fund Opportunistic Alternatives Fund * Expenses are equal to an annualized expense ratio of 1.25% for both funds, multiplied by the average account value over the period, multiplied by 182 (days in the most recent fiscal half-year)/365 days to reflect the one-half year expense. 15 Alpha Capital Funds ALLOCATION OF PORTFOLIO ASSETS – at March 31, 2014 (Unaudited) Alpha Defensive Alternatives Fund Alpha Opportunistic Alternatives Fund Percentages represent market value as a percentage of total investments. 16 Alpha Defensive Alternatives Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares Value ALTERNATIVE FUNDS – 80.14% AQR Diversified Arbitrage Fund – Institutional Class $ Avenue Credit Strategies Fund – Institutional Class BlackRock Global Long/Short Equity Fund – Institutional Class* Driehaus Active Income Fund DWS RREEF Global Infrastructure Fund – Institutional Class John Hancock Funds II – Absolute Return Currency Fund – Institutional Class* John Hancock Funds II – Global Absolute Return Strategies Fund – Institutional Class Osterweis Strategic Income Fund – Institutional Class Scout Unconstrained Bond Fund TOTAL ALTERNATIVE FUNDS (Cost $26,531,402) EQUITY FUNDS – 12.36% Westwood Income Opportunity Fund – Institutional Class TOTAL EQUITY FUNDS (Cost $3,694,965) FIXED INCOME FUNDS – 7.22% Templeton Global Total Return Fund – Advisor Class TOTAL FIXED INCOME FUNDS (Cost $2,406,613) MONEY MARKET FUNDS – 1.01% Invesco STIT Liquid Assets Portfolio – Institutional Class, 0.06%+ TOTAL MONEY MARKET FUNDS (Cost $336,486) Total Investments (Cost $32,969,466) – 100.73% Liabilities in Excess of Other Assets – (0.73%) ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 17 Alpha Opportunistic Alternatives Fund SCHEDULE OF INVESTMENTS at March 31, 2014 (Unaudited) Shares Value ALTERNATIVE FUNDS – 82.99% AllianceBernstein Long/Short Portfolio – Institutional Class* $ Goldman Sachs MLP Energy Infrastructure Fund – Institutional Class Hotchkis and Wiley Value Opportunities Fund – Institutional Class IVA Worldwide Fund – Institutional Class PIMCO Stockplus AR Short Strategy Fund – Institutional Class Rivernorth Core Opportunity Fund Robeco Boston Partners Long/Short Equity Fund – Institutional Class* Third Avenue Focused Credit Fund – Institutional Class Wasatch Frontier Emerging Small Countries Fund – Institutional Class The Weitz Funds – Partners III Opportunity Fund* TOTAL ALTERNATIVE FUNDS (Cost $43,893,947) EQUITY FUNDS – 11.76% Aston/River Road Independent Value Fund – Institutional Class* Grandeur Peak Global Opportunities Fund – Institutional Class TOTAL EQUITY FUNDS (Cost $5,691,687) EXCHANGE-TRADED FUNDS – 4.46% iShares Gold Trust* TOTAL EXCHANGE-TRADED FUNDS (Cost $2,584,518) MONEY MARKET FUNDS – 1.21% Invesco STIT Liquid Assets Portfolio – Institutional Class, 0.06%+ TOTAL MONEY MARKET FUNDS (Cost $675,651) Total Investments (Cost $52,845,803) – 100.42% Liabilities in Excess of Other Assets – (0.42)% ) NET ASSETS – 100.00% $ * Non-income producing security. + Rate shown is the 7-day annualized yield as of March 31, 2014. The accompanying notes are an integral part of these financial statements. 18 Alpha Capital Funds STATEMENTS OF ASSETS AND LIABILITIES at March 31, 2014 (Unaudited) Alpha Defensive Alpha Opportunistic Alternatives Fund Alternatives Fund ASSETS Investments, at value (cost $32,969,466 and $52,845,803, respectively) $ $ Cash — Receivables: Securities sold — Fund shares issued Interest 15 25 Prepaid expenses Total assets LIABILITIES Payables: Securities purchased — Due to adviser Fund shares redeemed — Administration and fund accounting fees Audit fees Transfer agent fees and expenses Custody fees Legal fees Pricing fees Shareholder reporting Chief Compliance Officer fee Total liabilities NET ASSETS $ $ CALCULATION OF NET ASSET VALUE PER SHARE Net assets applicable to shares outstanding $ $ Shares issued and outstanding [unlimited number of shares (par value $0.01) authorized] Net asset value, offering and redemption price per share $ $ COMPONENTS OF NET ASSETS Paid-in capital $ $ Undistributed net investment loss ) ) Accumulated net realized gain/(loss) on investments ) Net unrealized appreciation on investments Net assets $ $ The accompanying notes are an integral part of these financial statements. 19 Alpha Capital Funds STATEMENTS OF OPERATIONS For the Six Months Ended March 31, 2014 (Unaudited) Alpha Defensive Alpha Opportunistic Alternatives Fund Alternatives Fund INVESTMENT INCOME Income Dividends $ $ Interest Total income Expenses Advisory fees (Note 4) Administration and fund accounting fees (Note 4) Transfer agent fees and expenses (Note 4) Registration fees Audit fees Custody fees (Note 4) Legal fees Chief Compliance Officer fee (Note 4) Trustee fees Reports to shareholders Insurance expense Miscellaneous Pricing fees (Note 4) Total expenses Advisory fee recoupment (Note 4) Net expenses Net investment income REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS Net realized gain/(loss) on investments ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ $ The accompanying notes are an integral part of these financial statements. 20 Alpha Defensive Alternatives Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized loss on investments ) ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation/(depreciation) on investments ) Net increase/(decrease) in net assets resulting from operations ) DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income/(loss) of $ ) $ (a) A summary of share transactions is as follows: Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 21 Alpha Opportunistic Alternatives Fund STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ $ Net realized gain/(loss) on investments ) Capital gain distributions from regulated investment companies Net change in unrealized appreciation on investments Net increase in net assets resulting from operations DISTRIBUTIONS TO SHAREHOLDERS From net investment income ) ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) Total increase in net assets NET ASSETS Beginning of period End of period $ $ Includes undistributed net investment income/(loss) of $ ) $ (a) A summary of share transactions is as follows: Six Months Ended March 31, 2014 Year Ended (Unaudited) September 30, 2013 Shares Paid-in Capital Shares Paid-in Capital Shares sold $ $ Shares issued in reinvestment of distributions Shares redeemed ) Net increase $ $ The accompanying notes are an integral part of these financial statements. 22 Alpha Defensive Alternatives Fund FINANCIAL HIGHLIGHTS For a share outstanding throughout the period Six Months January 31, Ended 2011* March 31, Year Ended Year Ended through September 30, September 30, September 30, (Unaudited) Net asset value, beginning of period $ Income from investment operations: Net investment income(3) Net realized and unrealized gain/(loss) on investments ) ) Total from investment operations ) ) Less distributions: From net investment income ) ) ) — Total distributions ) ) ) — Net asset value, end of period $ Total return %(2) -1.07
